ON MOTION TO DISMISS
PER CURIAM.
On the authority of State v. C.C., 449 So.2d 280 (Fla. 3d DCA 1983) (en banc), we dismiss the State’s appeal from the trial court’s order granting a motion to suppress a confession in a juvenile case and decline to treat the unauthorized notice of appeal as a petition for writ of certiorari. We certify to the Supreme Court of Florida that this decision passes upon a question of great public importance, namely:
“Does the State have the authority to file an interlocutory appeal from an order granting a motion to suppress in a juvenile case, and, if not, may this court review that order by certiorari?”
Appeal dismissed.